MR. CHIEF JUSTICE BRANTLY
delivered the opinion of the court.
The defendants were convicted of assault in the second degree and were sentenced to a term in the state prison. They have appealed, and rely for a reversal of the judgment upon alleged error in paragraph 3 of the charge to the jury. This paragraph is substantially identical with paragraph 4 of the charge given in State v. Sloan (just decided), ante, p. 367, 89 Pac. 829. What is said there and in the case of State v. Allen, 34 Mont. 403, 87 Pac. 177, is conclusive of this case, and for the reasons there stated, the judgment is reversed and the cause remanded for a new trial.

Reversed and remanded.

Mr. Justice Holloway and Mr. Justice Smith concur.